ENOCH, Chief Judge.
Petitioner, City of Colorado Springs (city), seeks review of an order of the Industrial Commission awarding full unemployment compensation benefits to respondent, Fernando E. Santos (Santos). We affirm.
On April 6, 1984, Santos was discharged from his employment with the city for unsatisfactory performance and conduct unbecoming a city employee. This conclusion was based on Santos’ abuse of his sick leave. Pursuant to personnel policies and procedures promulgated by the city manager, Santos appealed his discharge to the city manager and then to the municipal court. The city manager upheld the discharge, and the municipal court determined that the city manager had not exceeded his jurisdiction or abused his discretion in discharging Santos. This determination was not appealed.
On April 13,1984, Santos filed for unemployment compensation benefits. The city contested his entitlement to such benefits on the basis that collateral estoppel precluded the Commission from redetermining the circumstances of Santos’ separation from his employment. The Commission concluded that the doctrine of collateral estoppel was not applicable and found that Santos was entitled to full unemployment benefits.
I.
On review, the city first contends that the Commission erred in its determination that the doctrine of collateral estoppel was not applicable. We disagree.
When an issue has been fully litigated in a prior administrative proceeding, collateral estoppel may be applicable to preclude the parties from relitigating that issue in subsequent administrative proceedings. Umberfield v. School District No. 11, 185 Colo. 165, 522 P.2d 730 (1974); Jefferson County School District No. R-1 v. Industrial Commission, 698 P.2d 1350 (Colo.App.1984). However, this doctrine applies only if the administrative body which made the initial determination had subject matter jurisdiction. Umberfield v. School District No. 11, supra; Mabry v. Industrial Commission, 692 P.2d 1136 (Colo.App.1984). The applicability of this doctrine may also be limited by statute. See § 8-74-108, C.R.S. (1985 Cum.Supp.) (Determinations made under Employment Security Act are not binding on the parties under any other statutory or contractual relationship or on any other agency or court).
Here, the city asserts that it had the requisite jurisdiction because, as a home rule city, it has plenary legislative power over local and municipal matters. Implicit in this argument is the assumption that municipal personnel policies and procedures are exclusively a matter of local concern. We do not agree with this analysis.
In the Colorado Employment Security Act, § 8-70-102, C.R.S., the General Assembly declared economic insecurity caused by unemployment to be a subject of general interest and concern in Colorado, and established administrative procedures to determine eligibility for unemployment compensation benefits. It also granted the Division of Employment and Training jurisdiction to make factual determinations necessary to establish such eligibility. This legislative characterization of unemployment as a matter of statewide concern is reasonable in view of the general nature of *603the problem and the desirability of uniform procedures for its alleviation; hence, it will not be overturned by this court. See Denver & Rio Grande Western Railroad Co. v. Denver, 673 P.2d 354 (Colo.1983).
Unemployment compensation being a statewide concern, we hold that home rule cities do not have subject matter jurisdiction concerning unemployment benefits. See Denver v. Colorado River Water Conservation District, 696 P.2d 730 (Colo.1985).
Although the city here is entitled to make decisions concerning whether its employees should be discharged for its own local purposes, it does not have authority pursuant to its home rule status to make its factual determinations binding on the Division of Employment and Training. Thus, the Commission properly refused to apply the doctrine of collateral estoppel to bar its determination of whether the circumstances of Santos’ separation from his employment entitled him to unemployment compensation benefits.
II.
The city also contends that there was insufficient evidence to support the Commission’s determinations that Santos did not abuse his sick leave and that he did not have a responsibility to inquire about altering his normal city duties to accommodate his medical condition. We disagree.
After Santos was hospitalized for emergency surgery, the city was informed of his medical condition and that he would not be able to return to work for an extended period of time. Although there was a written policy that sick employees call in every day, there was also evidence that this policy had not been enforced. Though there was evidence that the city could have made accommodations allowing Santos to return to work earlier, there was no established policy assigning responsibility to the employee to arrange for such accommodation. Under this state of the record, there was evidentiary support for the Commission’s findings, and thus, those findings are binding on review. American Metals Climax, Inc. v. Cisneros, 195 Colo. 163, 576 P.2d 553 (1978).
Santos’ request for damages and costs pursuant to C.A.R. 38(d) is denied.
Order affirmed.
PIERCE, J., concurs.
VAN CISE, J., dissents.